Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming a modified layer inside the workpiece and simultaneously forming a division start point inside the additional member due to the leakage of the laser beam from the focal point toward the back side of the workpiece, wherein the division start point inside the additional member is a modified portion resulting from heat from the leakage of the laser beam” as recited in claim 1,
“a combination of the first division start forming step and the second division start forming step results in the formation of a modified layer inside the workpiece and the simultaneous formation of a division start point inside the additional member due to the leakage of the laser beam from the single focal point toward the back side of the workpiece” as recited in claims 6 and 11.
Vanagas et al. (PG Pub. No. US 2019/0217420 A1) teaches forming a modified layer inside the workpiece (¶ 0032 & fig. 3: modified layer 18 formed inside workpiece 2 with laser beam 13), the workpiece including at least one additional layer (¶ 0007: in at least one embodiment, the workpiece includes multi-layered wafers).  However, Vanagas does not provide any details on how the additional layers of a multi-layer wafer are divided, and therefore does not disclose or suggest Applicant's claimed method, as defined in independent claims 1, 6 and 11.
Hosseini (PG Pub. No. US 2015/0151380 A1) teaches singulating a semiconductor wafer with a focused laser beam (¶ 0046 among others), the method including simultaneous formation of a plurality of division start points inside the wafer due to the leakage of the laser beam (¶ 0095 & figs. 6-7: plurality of focal waists formed inside wafer by laser beam).  However, Hosseini does not teach additional division points formed in an additional layer due to due to leakage of the laser beam from a single focal point.
Wyant et al. (PG Pub. No. US 2020/0051860 A1) teaches dividing a workpiece (502) by applying a focal point of a laser beam (506) inside the workpiece (fig. 5D), the workpiece comprising a metal layer (420), the laser beam forming division starting points in the metal layer (¶ 0039). 
Papanu et al. (Patent No. US 9,165,832 B1) teaches forming division starting points (616) in a workpiece member (606) with a laser (614).
Fukumitsu (PG Pub. No. US 2007/0170159 A1) teaches positioning a focal point (F) of a laser beam (L) inside a workpiece (1) to form a modified region (7), wherein division starting points (8) ina second workpiece portion are formed by leakage from the laser (fig. 2: 8 formed by laser light L outside of focus point F).
Cheong et al. (PG Pub. No. US 2017/0084546 A1) teaches dividing a workpiece (100) including an additional member (120) by positioning a focal point (P2) of a laser beam (L1, L2) inside the workpiece to form a modified region ({] 0029: modified area formed around P2 in workpiece portion 110), wherein a division starting point is formed in the additional member ({| 0029: grooves formed around P11 in surface of 120) by additional light from the laser (figs. 8A-8B: grooves formed by laser light portion L1).
Wongratanaporngoorn et al. (PG Pub. No. US 2019/0164784 A1) teaches forming a division starting point (124) inside a workpiece adhesive member (120) with a laser beam (142).
However, none of the cited prior art teaches additional division points formed in an additional layer due to due to leakage of the laser beam from a single focal point.

In light of these limitations in the claims (see Applicant’s fig. 6 & page 5 lines 13-17), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/BRIAN TURNER/
Examiner, Art Unit 2894